DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-2 and 4-9 in the reply filed on 1/12/2022 is acknowledged.
Claims 1-2, 4-9, 10-16 are pending. 
Claims 1-2 and 4-9 are considered. 
Claims 10-16 are withdrawn from consideration. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(Withdraw)  The rejection of Claims 1-2 and 4-5 under 35 U.S.C. 102 (a) (2) as being anticipated by US Patent No. 10,201,592B2 or US Patent No. 11,103,555B2 both to Wong et al. has been removed necessitated by  Applicants amendment. 
Claims 1-2 and 6 are still  rejected under 35 U.S.C. 102 (a) (2) as being anticipated by US Patent No. 10,993,967 B2 to  Lu et al. 
In the response, Applicants argue that the claims have been amended to indicate that the IRES sequence is one of the sequence structure in the IL-12 and IL21 adjuvant construct. In construct, Lu et al. do not teach such feature .
Applicants’ argument has been respectfully considered; however, it is not found persuasive. Because Lu et al. do teach such engineered chimeric immunological construct used for transfecting mesenchymal stem cell (MSC) (See claim 1). The construct comprising: a) a promoter; and b) an exogenous polynucleotide sequence comprising an expression cassette described in a formula, oriented from 5' to 3', comprising S1-E1-L-S2-E2 wherein S1 comprises a polynucleotide sequence encoding a first signal peptide, E1 comprises a polynucleotide sequence encoding a first effector molecule, L comprises a linker polynucleotide sequence, S2 comprises a polynucleotide sequence encoding a second signal peptide, E2 comprises a polynucleotide sequence encoding a second effector molecule, wherein the promoter is operably linked to the expression cassette, the first signal peptide is operably linked to the first effector molecule, and the second signal peptide is operably linked to the second effector molecule, and wherein the first effector molecule comprises an IL12P70 fusion protein and the second effector molecule comprises CCL21a, IL7, IL11S, IL21, Flt3L, an anti-PD1 antibody, CD40L, or a CXCL10-CXCL11 fusion protein. The linker can be the sequence encoding IRES (See paraphs 14, 82, 163 and 250). The IL-12 can be the one comprising the p35 subunit and p40 subunit. Therefore, the disclosures by Lu et al. anticipate claims 1-2 and 6. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of Claims 1-2, 4-7 and 8-9 under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,201,592B2 or US Patent No. 11,103,555B2 both to Wong et al. , US Patent No. 10,993,967 B2 to Lu et al.  as applied to claims 6-7 and 9 above, and further in view of US 6,811,773 to Gentz et al. for claim 8 has been removed  necessitated by  Applicants amendment.
(New ground of rejection): 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by WO2016026854A2 to Gunther et al. as evidenced by GenBank accessory  number AF101062.1 and Gene Bank Accessory Number BC066260. 
Gunther et al. teach a Viral constructs engineered to express genes encoding IL-2, IL-7, IL-15, IL-21 , IL-12, IFN gamma, IFN beta, SDF-1 , CCL23, CCL19, CCL1 , CCL2, CCL17, CCL22 and/or CCL4 and combinations therefrom. Particularly , they made a viral vector that is constructed to express IL-12 and IL21 in combination, wherein the IL-21 is linked with  at least two IL-12A and IL-12B  as well as IRES in the construct. (See Fig. 2). It is noted that said IL-12A or IL-12a has the GenBank accessory  number AF101062.1, which  represents the short name of interleukine-12 subunit alpha, another alternative name(s) as a Cytotoxic lymphocyte maturation factor 35 kDa subunit or the IL-12 subunit p35.IL-12B is also named a ΙL-12β with NCBI Reference Sequence: NM 002187.2 or short abbreviation as IL-12B.subunit p40. The IL-21 is also disclosure as Gene Bank Accessory Number BC066260. 
Because the viral antigen cited in claim 10 is not specified  as heterologous  or endogenous to the viral vector (any vector is a virus including plasmid as a virus of bacteria),  the limitation of claim 10 is met.
Therefore, the cited reference anticipates clams 1-6. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 7-9 are rejected under 35 U.S.C. 102( (a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO2016026854A2 to Gunther et al.
The claims 7-9 are directed to a composition as described above comprising IL-12A and IL-2B and IL-21 as well as IRES further comprising MIP-1α. 
As described above, Gunther et al. teach that their invention provided Viral constructs engineered to express genes encoding IL-2, IL-7, IL-15, IL-21 , IL-12, IFN gamma, IFN beta, SDF-1 , CCL23, CCL19, CCL1 , CCL2, CCL17, CCL22 and/or CCL4 and combinations therefrom. Particularly , they made a viral vector that is constructed to express IL-12 and IL21 in combination, wherein the IL-21 is linked with  at least two IL-12A and IL-12B  as well as IRES in the construct. (See Fig.2). It is worth to note that the  , it also teaches that CCL23, CCL19, CCL1 , CCL2, CCL17, CCL22 and/or CCL4 encoding the CCL23 that encoding CC chemokine: MIP-1α
Therefore the cited reference also teaches the limitation of claims 7-9.
Or alternatively, it would have been obvious for a person with an ordinarily killed in the art to be motivated t construct encoding IL-12a, IL2b and IL-21 linked and also a sequence of CCL23 that encoding MIP-1α  with a reasonable expectation of success.  
Therefore, it would have been obvious for any person ordinarily skilled in the art to be motivated by the cited references for making an adjuvant composition that is capable of being chemo-attractant for macrophages, monocytes and T lymphocytes and stimulating all of these cells by IL-12 and IL-21 with no any unexpected result. 
As there are no unexpected results have been provided, hence the claimed invention as a whole is prima facie obvious absence unexpected results.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention
Claim 1 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: which IL-protein is cited in the last line of claim.  Please clarify. If it is typo, please correct it.  
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on June 02, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

/BAO Q LI/Primary Examiner, Art Unit 1648